NUMBER 13-07-00309-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

BAY AREA BLVD., LTD.,                                                                         Appellant,

                                                      v.

BARRIOS TECHNOLOGY, LTD.,                                                                       Appellee.


     On appeal from the 11th District Court of Harris County, Texas.


                               MEMORANDUM OPINION
            Before Chief Justice Valdez and Justices Garza and Vela
                    Memorandum Opinion by Justice Garza
        Appellant, Bay Area Blvd., Ltd. (“BAB”), appeals the trial court’s judgment in favor

of appellee, Barrios Technology, Ltd. (“Barrios”).1 By two issues, BAB contends that: (1)

it is entitled to a new trial under Texas Rule of Appellate Procedure 34.6(f) because a trial

exhibit was lost and the substitute exhibit included in the appellate record is not an

accurate duplicate thereof, see TEX . R. APP . P. 34.6(f); and (2) the trial court erred by

“improperly interpreting a contract that was not ambiguous.” We affirm.




        1
          Throughout the trial court proceedings and in its appellate brief, BAB referred to Barrios as “Barrios
Technologies, Inc.” However, Barrios’s trial court pleadings and its appellate brief m ake clear that its actual
nam e is “Barrios Technology, Ltd.”
                                             I. BACKGROUND

        In 1997, Barrios entered into a lease agreement with Teachers Insurance and

Annuity Association (“TIAA”) for the lease of office property at One Corporate Plaza, a

building located at 2525 Bay Area Boulevard in Houston, Texas.                            BAB, a limited

partnership, subsequently acquired the property from TIAA and became successor in

interest under the lease. The lease, as amended, provided in pertinent part that Barrios

was responsible for paying “Additional Rent” based on Barrios’s proportionate share of the

“Project Operating Expenses” incurred by BAB.2

        After deciding to move its offices elsewhere, Barrios informed BAB in December

2004 that it would not be renewing the lease. A dispute then arose as to how much

“Additional Rent” was owed by Barrios for 2004. BAB claimed Barrios owed $32,446.59;

Barrios refused to pay, claiming that this amount was “wrongful, excessive, and out of line

with prior years charges for Additional Rent,” and noting that its “Additional Rent” payments

for 2001, 2002, and 2003 were only $2,348, $4,271, and $1,514, respectively.

        BAB filed suit against Barrios on March 25, 2005, seeking payment of the additional

rent it believed was due. Barrios countersued against BAB and Donald R. Hodges, a

member of BAB, on June 16, 2005.3 In its suit, Barrios pleaded numerous causes of action

including breach of contract, slander, and tortious interference with business relations,

alleging that Hodges falsely told the Deputy Director of Procurement at NASA, one of

Barrios’s largest customers, that Barrios “did not pay its rent and damaged the Lease

Premises when it moved from the Building.” Barrios sought actual damages, exemplary

damages, attorney’s fees, and a declaratory judgment stating in part that Barrios did not


         2
           The lease agreem ent defined “Project Operating Expenses” as, inter alia, tax paym ents, insurance
prem ium s, utilities, repairs, fees, and other specified costs and expenses incurred by BAB for operating and
m aintaining One Corporate Plaza.
        3
          BAB’s suit was filed as trial court cause num ber 2005-20293 in the 11th Judicial District Court of
Harris County, Texas. Barrios’s suit was originally cause num ber 2005-39117 in the 234th Judicial District
Court of Harris County. On Septem ber 13, 2005, trial court cause num ber 2005-39117 was transferred from
the 234th District Court to the 11th District Court and the m atters were consolidated under trial court cause
num ber 2005-20293.

                                                      2
owe any “Additional Rent” for 2004 because BAB had failed to produce “detailed

documentary support” for the “Project Operating Expenses” it incurred in that year.

        After a bench trial beginning on October 9, 2006, the trial court found in favor of

Barrios. The final judgment entered by the court on November 16, 2006 awarded Barrios

$42,448.35 in actual damages and prejudgment interest, as well as $58,500 in trial

attorney’s fees, an additional $10,000 in attorney’s fees should BAB file an unsuccessful

appeal in a court of appeals, and an additional $5,000 in attorney’s fees should BAB file

an unsuccessful appeal in the Texas Supreme Court. The order also provided that BAB

would take nothing by way of its suit against Barrios and that Barrios would take nothing

by way of its suit against Hodges.4

        BAB filed its notice of appeal on December 14, 2006,5 and subsequently requested

and paid for the reporter’s record of the trial court proceedings. See TEX . R. APP. P.

35.3(b). The Harris County District Clerk’s Office provided the reporter’s record to this

Court in August of 2007; however, the record did not contain any trial exhibits.

        On October 22, 2007, BAB filed with this Court a “Motion for Court’s Assistance in

Determining How Appellant Should Proceed, or in the Alternative, Motion for New Trial,”

noting that the trial exhibits had apparently been lost or misplaced by the clerk. In

response, we issued an order on November 20, 2007, abating the appeal and remanding

the cause to the trial court to conduct a hearing to determine whether, as a result of the

trial exhibits having been lost, BAB was entitled to a new trial under Texas Rule of

Appellate Procedure 34.6(f). See TEX . R. APP. P. 34.6(f) (stating that an appellant is

entitled to a new trial if: (1) the appellant has timely requested a reporter’s record; (2)

without the appellant’s fault, a significant exhibit has been lost or destroyed; (3) the lost or

destroyed exhibit is necessary to the appeal’s resolution; and (4) the lost or destroyed

        4
            Hodges is not a party to this appeal.
        5
         This appeal was transferred from the Fourteenth Court of Appeals to the Thirteenth Court of Appeals
pursuant to an order issued by the Suprem e Court of Texas. See T EX . G O V ’T C OD E A N N . § 73.001 (Vernon
2005).

                                                      3
exhibit cannot be replaced either by agreement of the parties or with a copy determined

by the trial court to accurately duplicate with reasonable certainty the original exhibit).

       The trial court conducted such a hearing on February 18, 2008. At the hearing, the

parties agreed on accurate duplicates of all the trial exhibits, except for two: BAB’s Exhibit

12 and Barrios’s Exhibit 97. Although BAB submitted a substitute version of its Exhibit 12,

and Barrios submitted a substitute version of its Exhibit 97, the parties did not agree that

these substitutes were accurate duplicates of the exhibits produced at trial. Nevertheless,

the trial court found that the substitute versions of Exhibits 12 and 97 were accurate

duplicates and rendered an order stating in part:

       It is therefore ORDERED, ADJUDGED and DECREED that the replacement
       copies of the trial exhibits attached to this Order as Exhibit “A”, including
       Defendant/Barrios Exhibit No. 97 and Plaintiff’s Exhibit No. 12 contained
       therein, accurately duplicate with reasonable certainty the original trial
       exhibits admitted at the trial of the above entitled and numbered cause, and
       that such replacement copies of the trial exhibits shall be made a part of the
       record and used in the appeal of the above entitled and numbered cause.

The court also noted in its order that “Plaintiff Bay Area Blvd., Ltd. made no valid showing

that any lost or destroyed trial exhibit admitted at the trial of the above entitled and

numbered cause is necessary to the resolution of the appeal of the above entitled and

numbered cause.” We reinstated the appeal on March 14, 2008.

                                        II. DISCUSSION

A.     Loss of Trial Exhibits

       Under Texas Rule of Appellate Procedure 34.6(f), an appellant is entitled to a new

trial if: (1) the appellant has timely requested a reporter’s record; (2) without the appellant’s

fault, a significant exhibit has been lost or destroyed; (3) the lost or destroyed exhibit is

necessary to the appeal’s resolution; and (4) the lost or destroyed exhibit cannot be

replaced either by agreement of the parties or with a copy determined by the trial court to

accurately duplicate with reasonable certainty the original exhibit. TEX . R. APP. P. 34.6(f).

The appellant has the burden of establishing that the missing exhibit is necessary to the

resolution of the appeal. See Palmer v. Espey Huston & Assocs., 84 S.W.3d 345, 352

                                               4
(Tex. App.–Corpus Christi 2002, pet. denied); see also Parker v. Lancon, No.

13-00-611-CV, 2004 Tex. App. LEXIS 7236, at *4 (Tex. App.–Corpus Christi Aug. 12,

2004, no pet.) (mem. op.). We may not reverse a trial court’s determination under this rule

unless the error complained of probably caused the rendition of an improper judgment or

prevented an appellant from properly presenting the case to the appellate court. Palmer,
84 S.W.3d at 351 (citing TEX . R. APP. P. 44.1).

       The following facts are undisputed: (1) BAB timely requested a reporter’s record;

(2) without BAB’s fault, the trial exhibits were lost or destroyed; (3) the parties could not

agree on replacements for BAB’s Exhibit 12 and Barrios’s Exhibit 97; and (4) the trial court

determined that the substitute copies of Exhibits 12 and 97 submitted at the February 18,

2008 hearing were accurate duplicates of the original versions produced at trial.

       BAB argues by its first issue that the substitute Exhibit 97, a chart purportedly

itemizing the 2004 operating expenses for One Corporate Plaza, was actually not an

accurate duplicate of the original Exhibit 97. To support its argument, BAB relies solely on

the trial testimony of John Edwards, Barrios’s director of finance. In its appellate brief, BAB

points to myriad examples of Edwards testifying with reference to a document that does

not appear to match up with the substitute Exhibit 97. For example:

              p. 157, l. 24 to p. 158, l. 20: Witness questioned concerning
       administration charges. Witness testifies to $19,614 figure; [substitute]
       Exhibit 97 totals $21,980 for administration.

             p. 159, ll. 1-9: Witness questioned concerning bank charges.
       Witness testifies to $178. [Substitute] Exhibit 97 shows zero.

              ....

              p. 24, l. 19 to p. 25, l. 12: Witness questioned concerning first and
       second column of [original] Exhibit 97. Witness testifies that first column is
       category of documents on original rent demand and second column is actual
       amount on additional rent demand. The first column of [substitute] Exhibit
       97 shows the general categories on the additional rent demand, and the
       second column shows for [sic] total of each additional rent general category,
       which is consistent with Plaintiff’s (Appellant’s) Exhibit 2.

             p. 25, ll. 13-21: Witness questioned concerning next column forward.
       Such column would be the third column. Witness testifies he originally tried

                                              5
        to determine which BAB (Appellant) general ledger accounts corresponded
        to each line item of the additional rend [sic] demand, and such information
        was reflected in the next column. The third column of [substitute] Exhibit 97
        is entitled “General Ledger Account #s.”

                 . . . . [Etc.] . . . .

(Emphasis in original.) BAB argues that the discrepancies between the descriptions

provided by Edwards and the figures listed on the substitute Exhibit 97 reveal that the

substitute is not an accurate duplicate of the original.

        Without reaching the issue of whether the substitute is indeed an accurate duplicate

of the original,6 we note that BAB fails to establish that Exhibit 97 is a “significant” exhibit,

see TEX . R. APP. P. 34.6(f)(2), or that it is “necessary to the appeal’s resolution,” see TEX .

R. APP. P. 34.6(f)(3). BAB alleges generally that the chart “served as a basis for the

Appellee’s interpretation of the additional rent provision made the basis of this lawsuit.”

However, the chart that comprises Exhibit 97 was merely a summary of Edwards’ notes

regarding operating expense calculations made by Hodges. In other words, Exhibit 97 was

a demonstrative exhibit that, although admissible, could not have independently formed

a basis upon which the trier of fact may have reached a conclusion regarding any matter

in dispute. See Prestige Ford Co. v. Gilmore, 56 S.W.3d 73, 79 (Tex. App.–Houston [14th

Dist.] 2001, pet. denied) (“[I]f a demonstrative exhibit contains factual information that is

not in evidence, it would be error to show the exhibit to the jury.”); see also Uniroyal

Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 342 (Tex. 1998) (“Charts and diagrams

that summarize, or perhaps emphasize, testimony are admissible if the underlying

information has been admitted into evidence, or is subsequently admitted into evidence.”

(Emphasis added.)). We therefore conclude that BAB failed to overcome its burden of


         6
           Neither party disputes that the docum ent Edwards refers to in the excerpted portion of his testim ony
is not the sam e as the substitute Exhibit 97 produced at the February 18, 2008 hearing. However, the trial
record does not clearly establish that Edwards was actually referring to Exhibit 97 when he m ade the
excerpted rem arks.

        Moreover, Barrios notes that Edwards’ testim ony does substantially m atch up with a different
exhibit— Barrios’s Exhibit 94, which is a chart analyzing the accuracy of BAB’s operating expense figures. It
is apparent to this Court that Exhibit 94, not Exhibit 97, is the docum ent to which Edwards referred.

                                                       6
establishing that Exhibit 97 is necessary to the resolution of the appeal. See Palmer, 84
S.W.3d at 351. Accordingly, BAB is not entitled to a new trial. We overrule BAB’s first

issue.

B.       Contract Interpretation

         By its second issue, BAB argues simply that “the trial court erred by improperly

interpreting a contract that was not ambiguous.” In support of its argument, BAB points to

well-established case law regarding contract construction. See Am. Mfrs. Mut. Ins. Co. v.

Schaefer, 124 S.W.3d 154, 157 (Tex. 2003) (“An ambiguity exists only if the contract

language is susceptible to two or more reasonable interpretations.”); DeWitt County Elec.

Coop., Inc. v. Parks, 1 S.W.3d 96, 100 (Tex. 1999) (“The language in an agreement is to

be given its plain grammatical meaning unless to do so would defeat the parties’ intent.”);

MCI Telecomms. Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 650, 651 (Tex. 1999)

(“When a contract is not ambiguous, the construction of the written instrument is a question

of law for the court. . . . We review the trial court’s legal conclusions de novo.”).

         Barrios argues that BAB has failed in its second issue to “adequately articulate and

brief” an issue for this Court to review. We agree. An appellant’s brief must contain a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the record. TEX . R. APP. P. 38.1(i). BAB does not indicate what, if any, provisions

of the lease agreement it believes the trial court “improperly interpret[ed].”7 BAB does

argue that “the trial court erred when it improperly excluded components of the additional

rent calculations that were specifically authorized in the Lease between the parties.”

However, to the extent that this allegation may be construed as a challenge to the legal

sufficiency of the evidence, see City of Keller v. Wilson, 168 S.W.3d 802, 814 (Tex. 2005)

(“[A]n appellate court conducting a legal sufficiency review cannot disregard undisputed

evidence that allows of only one logical inference.”), BAB has not cited any authority or

         7
           W e note that BAB does not point to anything in the record indicating that either party argued at trial
that any provision of the underlying lease was am biguous. Rather, the dispute centered on the parties’
conflicting claim s regarding the am ount of “Project Operating Expenses” incurred by BAB in 2004.

                                                        7
made any argument specifically supporting such a challenge. Accordingly, BAB has

waived any error in this regard. See TEX . R. APP. P. 38.1(i); Columbia Rio Grande Reg’l

Hosp. v. Stover, 17 S.W.3d 387, 392 (Tex. App.–Corpus Christi 2000, no pet.) (stating that

issues not supported by argument and authority are deemed waived). BAB’s second issue

is overruled.

                                      III. CONCLUSION

       We affirm the judgment of the trial court.




                                                    DORI CONTRERAS GARZA,
                                                    Justice

Memorandum Opinion delivered and
filed this the 16th day of April, 2009.




                                            8